MISCELLANEOUS/EXPERT TESTIMONY:
  In order for an expert's opinion to be admissible, he or she must indicate the factual basis for the expert opinion.  Simply, revealing the materials reviewed is insufficient.
TORTS:
  In order to establish the tort of breach of confidentiality, the plaintiff must demonstrate an unconsented, unprivileged disclosure to a third party of non-public information that the defendant has learned within a confidential relationship.
  A plaintiff establishes a cognizable cause of action for breach of confidentiality when a hospital releases confidential records to its law firm without the patient's consent.
  A patient may recover, in tort, from a party who induces a physician to disclose confidential information about the patient when the following elements are proven: (1) the defendant knew or reasonably should have known of the existence of the physician-patient relationship; (2) the defendant intended to induce the physician to disclose information about the patient or the defendant reasonably should have known that his actions would induce the physician to disclose such information; and (3) the defendant did not reasonably believe that the physician could disclose that information to the defendant without violating the duty of confidentiality that the physician owed the patient.
  In order to establish an actionable cause of action for invasion of privacy, the plaintiff must communicate the matter to the public at large, or to so many persons that the matter must be regarded as substantially certain to become one of public knowledge.  When a hospital releases private patient information to its law firm, such information is not substantially certain to become public knowledge.
  In order to establish a claim for invasion of privacy on the basis that the defendant wrongfully intruded into the plaintiff's private affairs, the plaintiff must prove an intrusion similar to a trespass such as wiretapping the person's residence or taking photographs through the windows of his residence.
  In violation of the Code of Professional Responsibility does not, in itself, give rise to civil liability.